Citation Nr: 1712755	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical and Regional Office Center in Witchita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability, degenerative disc disease, L3-L4 and L5-S1 (hereinafter "back disability").

2.  Entitlement to service connection for rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 26, 1971 to May 11, 1987 and received an honorable discharge.  He also served on active duty from May 12, 1987 to June 20, 2003 and received a discharge under other than honorable condition based on a finding of unacceptable conduct.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision and August and December 2007 administrative decisions of the VA Regional Office (RO) in Wichita, Kansas.  The Board notes that during the pendency of the appeal, the Veteran relocated to California, Maryland.  However, the personal jurisdiction of the claim remained with the Wichita, Kansas VA Regional Office.

The appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In May 2012 and April 2016, the Board remanded the Veteran's appeal for additional development, including providing the Veteran with VA examinations.  As will be discussed below, the April 2016 VA examinations for the claimed back disability and rosacea are inadequate.  Thus, the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for a back disability and rosacea for VA compensation purposes are again REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board finds that the claims must be remanded again to obtain adequate examinations that comply with the directives of the April 2016 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Back Disability

In July 1984, the Veteran reported low back pain that began when he was getting out of his car.  The military examiner diagnosed the Veteran with musculoskeletal back pain.  During an April 1985 military exam, the Veteran indicated that he had occasional low back pain, with a history of musculoskeletal pain, but no history of "disc disease."  On examination, the military examiner diagnosed intermittent midline low back pain, that increased with lifting and resolved spontaneously.

In September 1985, the Veteran complained of chronic low back pain for one year.  A military examiner diagnosed the Veteran with low back pain, non-acute.  The Veteran's March 1986 annual physical was silent to for any lumbar spine complaints or diagnoses.  On his May 1988 annual examination, the Veteran indicated he had recurrent low back pain.  On examination, the military examiner indicated the Veteran had a normal spine and was qualified for duty.  In September 1992, the Veteran reported that he had been having chronically intermittent lumbosacral spine pain for the past 9 to 10 years.  A military physician diagnosed the Veteran with low back pain, with mild degenerative joint disease.


Rosacea

In May 1978, the Veteran reported a pimple on his left nostril and redness and swelling on the left side of his face.  The Veteran was diagnosed with left face cellulitis.  In September 1978, the Veteran reported a red area on his right cheek.  The military examiner diagnosed the Veteran with a bacterial rash and prescribed a topical cream.  On the Veteran's March 1981 reenlistment examination, the examiner indicated that in 1978 the Veteran was diagnosed with "facial cellulitis."  The Veteran's March 1986 annual military physical was silent for any complaints or diagnoses of a skin condition.

In September 1996, the Veteran reported a rash that began on his right cheek and eventually spread.  The military examiner diagnosed the Veteran with seborrheic dermatitis and referred him to a dermatologist.  A military dermatologist then diagnosed the Veteran with rosacea and prescribed him a tetracycline cream.

April 2016 Board Decision and April 2016 VA Examinations

The Veteran had two periods of active service.  The April 2016 Board decision found the Veteran's final period of active service, from May 12, 1987 to June 30, 2003, was under dishonorable conditions, and that he was barred from receiving VA compensation, pension, or indemnity compensation based on that period of service.  However, the Veteran is eligible for VA compensation under his initial period of service from August 26, 1971 to May 11, 1987.  It is under the eligible period of service that the Veteran has claimed entitlement to service connection for a back disability and rosacea.

In the April 2016 remand, the Board ordered the AOJ to provide the Veteran with VA examinations to determine the etiology of the low back disability and rosacea.  The April 2016 remand directives specifically limited the scope of any medical opinion to the Veteran's active period of military service from August 1971 to May 11, 1987 (the period of service eligible for VA compensation).  In the remand directives, the Board reiterated that the VA examiner should not consider the Veteran's period of service from May 1987 to June 2003 in the medical opinion.

In April 2016, the Veteran underwent VA examination's to determine the etiology of a low back disability and rosacea.  A VA medical examiner provided medical opinions for both conditions.  However, in both April 2016 medical opinions it is unclear that the VA medical examiner followed the Board's remand instructions and only considered the Veteran's period of service that is eligible for VA compensation (August 1971 to May 11, 1987).  Stegall, 11 Vet. App. 268 (1998); see also Barr, 21 Vet. App. 303 (2007).

Accordingly, the issues of a back disability and rosacea are REMANDED for the following action:

1. If possible, request that the medical professional who conducted the April 2016 VA back condition examination review the electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the April 2016 VA examiner is not available, obtain the requested opinion from an appropriately qualified medical professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such an examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

VA examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability had onset or is otherwise related to his active service from August 1971 to May 11, 1987?

The VA examiner should indicate the following:
a) Only the period of service from August 1971 to May 11, 1987 was considered while rendering the opinion.
b) The Veteran's period of service from May 12, 1987 to June 30, 2003 was not considered while rendering the opinion.

Further, in rendering the requested opinion, the VA examiner should specifically comment on 
a) The Veteran's July 1984 report of low back pain.
b) The Veteran's April 1985 report of low back pain.
c) The September 1985 diagnosis of low back pain, non-acute.
d) The Veteran's September 1992 diagnosis of low back pain, with mild degenerative joint disease (Note: The Veteran was diagnosed with the claimed back disability outside of the period of service that is eligible for VA compensation).

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. If possible, request that the medical professional who conducted the April 2016 VA skin condition examination review the electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the April 2016 VA examiner is not available, obtain the requested opinion from an appropriately qualified medical professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such an examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

VA examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's rosacea had onset or is otherwise related to his active service from August 1971 to May 11, 1987?

In rendering the opinion, the VA examiner should indicate the following:
a) Only the period of service from August 1971 to May 11, 1987 was considered while rendering the opinion.
b) The Veteran's period of service from May 12, 1987 to June 30, 2003 was not considered while rendering the opinion.

Further, in rendering the requested opinion, the VA examiner should specifically comment on 
a) The Veteran's May 1978 diagnosis of left face cellulitis.
b) The Veteran's June 1978 diagnosis of a bacterial rash.
c) The Veteran's 1996 diagnosis of rosacea (Note: The Veteran was diagnosed with rosacea outside of the period of service that is eligible for VA compensation).

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal for service connection for back disability and rosacea in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




